Brady v City of N. Tonawanda (2021 NY Slip Op 03780)





Brady v City of N. Tonawanda


2021 NY Slip Op 03780


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1140 CA 20-00305

[*1]DARNELLE BRADY AND RONALDO PARKER, PLAINTIFFS-RESPONDENTS,
vCITY OF NORTH TONAWANDA, DEFENDANT-APPELLANT, AND ANTHONY D. REGALLA, DEFENDANT-RESPONDENT. 


WEBSTER SZANYI LLP, BUFFALO (CHARLES E. GRANEY OF COUNSEL), FOR DEFENDANT-APPELLANT.
BROWN CHIARI LLP, BUFFALO (TIMOTHY M. HUDSON OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.
LAW OFFICES OF JENNIFER S. ADAMS, YONKERS (KEVIN J. GRAFF OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered July 24, 2019. The judgment apportioned liability between the defendants upon a jury verdict. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 23, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court